Name: Commission Regulation (EC) NoÃ 1442/2005 of 5 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 6.9.2005 EN Official Journal of the European Union L 229/1 COMMISSION REGULATION (EC) No 1442/2005 of 5 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 5 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 62,8 096 14,0 999 38,4 0707 00 05 052 79,5 068 65,2 096 25,9 999 56,9 0709 90 70 052 78,4 999 78,4 0805 50 10 382 48,0 388 70,0 524 53,8 528 62,5 999 58,6 0806 10 10 052 81,3 220 167,2 624 120,4 999 123,0 0808 10 80 388 84,8 400 69,1 508 60,0 512 70,5 528 73,1 720 25,0 800 126,7 804 80,8 999 73,8 0808 20 50 052 98,1 388 98,1 512 9,6 528 11,6 800 152,8 999 74,0 0809 30 10, 0809 30 90 052 102,1 999 102,1 0809 40 05 052 113,5 066 76,4 093 42,5 098 42,5 624 107,5 999 76,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.